DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1, 9, 10 and 11 are objected to because of the following informalities:
Each of claims 1, 9, 10 and 11 are a single paragraph, however MPEP 608.01(m) notes: “Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i).” Applicant must amend these claims to include new line indentations after the “preamble” and for each subsequent limitation.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6-8 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claims 2, 3, 6, 7 each recites a broad recitation and the claims also recites “in particular” and/or “is/are preferably” which is the narrower statement of the range/limitation. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
With regard to claim 3, the limitation “is designed as” is a narrative term that is subjective based upon who performs the step of “design”, therefore this word should be changed to “comprising” to overcome this rejection.
With regard to claim 4, the claim concludes as “, and” and does not conclude with a period “.”. Applicant should amend this incomplete conclusion to claim 4 and ensure that claim 4 concludes with a  period “.”.
With regard to claim 7, the triple recitation of “and/or” introduces confusion within the claim when read as a whole, because after the first instance of “and/or” the further instances are unclear as to whether the can exist, or cannot exist, based upon the first recitation, when the “or” is selected, further instances therefor become indefinite as to whether they are required by the claim. The claim will be examined with the broadest reasonable interpretation where only one instance is required to meet the claim language.
With regard to claim 8, the limitation “is further suited to supply” is a narrative term that is subjective based upon who believes what is “suited” for a specific task, therefore this word should be changed to “is further adapted to supply” to overcome this rejection.
With regard to claim 13, the limitation “is provided as an equipment” is confusing as to how one or ordinary skill in the art would understand how to provide as an equipment, and how this would differ 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 9-10 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carl et al (US 2013/0153397).
With regard to claim 1, Carl teaches a rotary evaporator with associated system for introducing and removing material into rotary evaporator flask 11, and with associated condenser 13 (see Fig, [0028]), Carl teaches that it is known to clean evaporators in between uses [0003], the system comprising a storage container 33, pump 37, feed line 39, and comprising a suction line 53, suction pump 51 and residue collection vessel 57 (see Fig, [0031-0033]); therefore by operating the respective pumps, fluid can be introduced into the evaporation flask or removed from the flask as Carl teaches operating a system to allow for cleaning [0003]; Carl also discloses emptying the distillation vessel by means of negative pressure [0033], and a controller for feeding fluid into the flask [0031].
With regard to claim 3, Carl teaches as set forth above pressure generating means is pump 37.
With regard to claim 4, Carl teaches as set forth above suction line 53, suction pump 51.
With regard to claim 5, Carl teaches as set forth above that feed line 39 comprises outlet opening (see arrow at end of flask 11 in Fig).
With regard to claim 9, Carl, as set forth above, teaches the rotary evaporator with evaporator flask 11 and condenser as well as the cleaning device that can be utilized for cleaning as set forth above.

With regard to claim 13, Carl teaches as set forth above the cleaning device is provided as an equipment.
With regard to claim 14, Carl teaches as set forth above removal container 57 for receiving discharged agent.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carl et al (US 2013/0153397).
With regard to claim 2, Carl teaches all limitations as set forth above, however Carl does not teach what is used as the cleaning agent for the cleaning suggested [0003], however because the feeding line 39 of Carl is designed for introducing a liquid, the skilled artisan would find obvious to utilize 
With regard to claim 11, Carl teaches method of operating a rotary evaporator with associated system for introducing and removing material into rotary evaporator flask 11, and with associated condenser 13 (see Fig, [0028]), the method comprising introducing feed from a storage container 33, pump 37, feed line 39, and removing concentration via a suction line 53, suction pump 51 and residue collection vessel 57 (see Fig, [0031-0033]); therefore by operating the respective pumps, fluid can be introduced into the evaporation flask or removed from the flask as Carl teaches operating a system to allow for cleaning [0003]; Carl also discloses emptying the distillation vessel by means of negative pressure [0033], and a controller for feeding fluid into the flask [0031].
However Carl does not explicitly teach cleaning the rotary flask and/or the condenser from a cleaning agent supply through supply line by means of a pressure generating means.
Carl teaches that it is known to clean evaporators in between uses [0003], therefore the skilled artisan, would have known in light of this teaching of Carl that it is necessary to providing cleaning between uses and it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to utilize the feed line 39, storage container 33 and pump 37 to introduce a cleaning liquid, such as water which was well known to clean laboratory and glass ware, such as washing dishes with water, through the feeding system of Carl for the purpose of cleaning between uses.
With regard to claim 15, Carl teaches all limitations as set forth above, however does not teach the relative cross sections of the feeding line and removing line as claimed. However it would have been obvious in light of Carl that more feed is introduced into the evaporator than removed concentrate, because the feed is evaporated, therefore it would have been obvious to one having ordinary skill in the art before the effective filing date to design a slightly smaller removing line as less liquid would need to be removed from Carl.
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carl et al (US 2013/0153397) as applied above and further in combination with Genser (DE 1224062).
With regard to claims 6-7, Carl teaches all limitations as set forth above, however Carl does not teach the system comprising a plurality of outlet openings, or at least one outlet opening provided with nozzle head that is movably connected.
Genser teaches an "inlet and washing nozzle" (29), by means of which washing liquid can be conveyed via two possible lines (32, 33) to a nozzle or to fine bores distributed over the longitudinal direction which is rotatable about a conical part (29) (figure 4; column 3, line 28 - column 4, line 16).
Therefore since a pressure generation means is necessarily required for obtaining "jets of a rinsing liquid" of Genser, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Carl with the washing nozzle system of Genser because Carl suggests it’s desirable to wash the evaporator system between washes and as suggested by Carl utilizing the improved washing nozzles system of Genser.
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Considering claim 8, the prior art does not teach or fairly suggest the claimed system of a cleaning device for a rotary evaporator with flask and condenser as claimed wherein the cleaning device is further adapted to supply compressed air to the rotary flask and/or the condenser. Carl as set forth 
Considering claim 12, the prior art does not teach or fairly suggest the claimed method of cleaning a rotary evaporator with flask and condenser as claimed wherein the cleaning agent is supplied independently of the operation of the rotary evaporator. Carl as set forth above, is regarded as the closest relevant prior art, Carl teaches wherein cleaning in between rotary evaporator cycles is desired, therefore does not teach or fairly suggest independent cleaning operation of the cleaning agent from the rotary evaporator.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hauser et al (US 2014/0238620) teaches a rotary evaporator. Genser (US 2003/0111185 and US 2003/0000651) teaches a rotary evaporator. Medvey et al (US 4,759,825) teaches a rotary evaporator. Torii et al (US 2008/0035467) teaches an evaporative liquid recovery system. Genser (US 6,740,206) teaches a rotary evaporator. Yoshida et al (US 4,780,178) teaches a rotary evaporator control system. MacDermid (US 4,613,412) teaches a evacuative evaporation system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JONATHAN MILLER/Primary Examiner, Art Unit 1772